                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                  )          CASE NO. 8:16CR92
                                           )
                    Plaintiff,             )              ORDER
                                           )
v.                                         )
                                           )
TIMOTHY J. STEWART,                        )
                                           )
                    Defendant.             )

      THIS MATTER came before the Court on the motion of the Defendant for release

to treatment at CenterPointe in Omaha, Nebraska (Filing No. 70).

      The Court, being fully advised in the premises, finds that the Motion should be

granted.

      IT IS THEREFORE ORDERED that:

      1. The Unopposed Motion to Review Detention (Filing No. 70) is granted.

      2. On Thursday, October 17, 2019 at 9:00 am the Defendant is to be released

from the United States Marshal holding and transported directly to CenterPointe by his

wife (M.S.) with no stops or detours, to participate in the treatment program.

      3. In addition, the Defendant remains subject to all of the previously ordered

conditions of his supervised release. If the Defendant fails to remain in such program,

participate in such program, and obey all the rules of such program, the Court shall be

notified immediately so that a warrant may issue.

      DATED this 16th day of October, 2019.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
